

114 S506 IS: To amend part B of title XVIII of the Social Security Act to exclude customary prompt pay discounts from manufacturers to wholesalers from the average sales price for drugs and biologicals under Medicare, and for other purposes.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 506IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Roberts (for himself, Ms. Stabenow, Mr. Casey, Mr. Brown, Mr. Cassidy, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part B of title XVIII of the Social Security Act to exclude customary prompt pay discounts
			 from manufacturers to wholesalers from the average sales price for drugs
			 and biologicals under Medicare, and for other purposes.
	
		1.Excluding customary prompt pay discounts from manufacturers to wholesalers from the average sales
			 price for Medicare payments for drugs and biologicals
 (a)In generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C. 1395w–3a(c)(3)) is amended— (1)in the first sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after prompt pay discounts; and
 (2)in the second sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after other price concessions. (b)Effective dateThe amendments made by this section shall apply to the calculation of the average sales price for calendar quarters beginning more than 90 days after the date of the enactment of this Act.